DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 & 14-15 are objected to because of the following informalities:  these claims should end with periods instead of commas.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 10-14 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (US 2006/0132914 A1) in view of Yamada et al. (US 2015/0277117 A1).
Weiss and Yamada disclose waveguide-based displays. Therefore, they are analogous art.
	Regarding claim 1, Weiss discloses a waveguide image combiner for combining light from real imagery with light from a light engine, said waveguide image combiner comprising: a. a first optically transparent substrate having top and bottom surfaces (Fig. 23A: 1170 – light guide); b. a first pair of incoupling and outcoupling optical elements spaced apart and on the top surface of the first optically transparent substrate (Fig. 23A: 1166 & 1168 – input & output BTEs); c. a second optically transparent substrate having top and bottom surfaces, stacked with the first optically transparent substrate such that the top and bottom surfaces of the two substrates are substantially parallel (Fig. 23A: 1176 – light guide); and d. a second pair of incoupling and outcoupling optical elements spaced apart and on the top surface of the second optically transparent substrate (Fig. 23A: 1172 & 1174 – input & output BTEs); wherein the first pair of incoupling and outcoupling optical elements is configured for a first light transmission according to a first angular range and a second angular range (see Fig. 23A & paras [0291]-[0292]: α1 & α2), and wherein the second pair of incoupling and outcoupling optical elements is configured for a second light transmission according corresponds to the second angular range (see Fig. 23A & paras [0291]-[0293]: α2).  
	Weiss neither teaches nor suggests the incoupling & outcoupling optical elements are volume holographic optical elements (VHOEs) overlaid on top surfaces of the respective substrates.
	However, Yamada discloses a waveguide image combiner comprising incoupling & outcoupling VHOEs overlaid on a surface of a substrate (Fig. 3: 31 & 32 – first & second diffraction portions; para [0109]: volume hologram). Among the benefits of this modification includes achieving a bright, high-quality image (para [0109]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveguide image combiner of Weiss such that the incoupling & outcoupling optical elements are volume holographic optical elements (VHOEs) overlaid on top surfaces of the respective substrates, as taught by Yamada, in order to achieve a bright, high-quality image.
	Regarding claim 2, Weiss and Yamada disclose each optically transparent substrate is configured to convey light from the overlaid incoupling VHOE to the overlaid outcoupling VHOE via total internal reflection (TIR) (see Weiss Fig. 23A & para [0288]).  
	Regarding claim 3, Weiss and Yamada disclose the second angular range is adjacent to the first angular range (see Weiss Fig. 23A).  
	Regarding claim 4, Weiss and Yamada disclose the first and second angular ranges are horizontal angular ranges (see Weiss Fig. 23A).  
	Regarding claim 5, Weiss and Yamada disclose the first and second incoupling VHOEs are aligned and the first and second outcoupling VHOEs are aligned (see Weiss Fig. 23A). 
	Regarding claim 6, Weiss and Yamada neither teach nor suggest a. a third optically transparent substrate having top and bottom surfaces, stacked with the second optically transparent substrate such that the top and bottom surfaces of the two substrates are substantially parallel; and b. a third pair of incoupling and outcoupling VHOEs spaced apart and overlaid on the top surface of the third optically transparent substrate; wherein the third pair of incoupling and outcoupling VHOEs corresponds to a third angular range, which is adjacent to the second angular range.  
However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). Among the benefits of providing a third optically transparent having a third pair of incoupling and outcoupling VHOEs as claimed includes extending the range of angles accepted by the combiner, and/or providing a higher quality image.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveguide image combiner of Weiss and Yamada by providing a. a third optically transparent substrate having top and bottom surfaces, stacked with the second optically transparent substrate such that the top and bottom surfaces of the two substrates are substantially parallel; and b. a third pair of incoupling and outcoupling VHOEs spaced apart and overlaid on the top surface of the third optically transparent substrate; wherein the third pair of incoupling and outcoupling VHOEs corresponds to a third angular range, which is adjacent to the second angular range, in order to extend the range of angles accepted by the combiner, and/or provide a higher quality image.
	Regarding claim 10, Weiss discloses a waveguide image combiner for combining light from real imagery with light from a light engine, said waveguide image combiner comprising: a. a first optically transparent substrate having top and bottom surfaces (Fig. 23A: 1170 – light guide); b. a first pair of couplers, comprising an incoupler and an outcoupler, spaced apart and on the top surface of the first optically transparent substrate (Fig. 23A: 1166 & 1168 – input & output BTEs); c. a second optically transparent substrate having top and bottom surfaces, stacked with the first optically transparent substrate such that the top and bottom surfaces of the two substrates are substantially parallel (Fig. 23A: 1176 – light guide); and d. a second pair of incoupling and outcoupling couplers spaced apart and overlaid on the top surface of the second optically transparent substrate (Fig. 23A: 1172 & 1174 – input & output BTEs); wherein each coupler corresponds to a color range and an angular range, wherein each coupler comprises gratings corresponding to different angular ranges (see Fig. 23A: angular ranges α1 & α2; para [0085]: spectral bandwidth), wherein the first pair of couplers is configured for a first light transmission according to a first angular range and a second angular range (see Fig. 23A & paras [0291]-[0292]: α1 & α2), and wherein the second pair of couplers is configured for a second light transmission according to the second angular range (see Fig. 23A & paras [0291]-[0293]: α2).    
	Weiss neither teaches nor suggests each coupler comprises one or more volume holographic optical elements (VHOEs) overlaid on a top surface of a respective substrate, and
wherein each VHOE comprises one or more gratings.
However, Yamada discloses a waveguide image combiner comprising incoupling & outcoupling VHOEs overlaid on a surface of a substrate (Fig. 3: 31 & 32 – first & second diffraction portions; para [0109]: volume hologram), wherein each VHOE comprises one or more gratings (a volume hologram is seen to be a grating; Yamada para [0021]: VHOE has a diffraction efficiency). Among the benefits of this modification includes achieving a bright, high-quality image (para [0109]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveguide image combiner of Weiss such that each coupler comprises one or more volume holographic optical elements (VHOEs) overlaid on a top surface of a respective substrate, and wherein each VHOE comprises one or more gratings, as taught by Yamada, in order to achieve a bright, high-quality image.
	Regarding claim 11, Weiss and Yamada disclose each optically transparent substrate is configured to convey light from the overlaid incoupler to the overlaid outcoupler via total internal reflection (TIR) (see Weiss Fig. 23A & para [0288]).  
	Regarding claim 12, Weiss and Yamada disclose the waveguide image combiner is configured for a set number of color ranges and each coupler comprises one grating corresponding to each of the color ranges (Weiss para [0085]: spectral bandwidth; the present claim language is not seen to require more than one color range; accordingly, Weiss’s single-bandwidth BTEs in view of Weiss’s single-band gratings are seen to meet the current claim language).  
	Regarding claim 13, Weiss and Yamada disclose no two gratings within a coupler which have the same angular range, correspond to neighboring color ranges in the electromagnetic spectrum (the present claim language is not seen to require more than one color range; accordingly, Weiss’s single-bandwidth BTEs in view of Weiss’s single-band gratings are seen to meet the current claim language).    
	Regarding claim 14, Weiss and Yamada neither teach nor suggest the waveguide image combiner comprises three or more stacked optically transparent substrates, each optically transparent substrate comprising a pair of incoupling and outcoupling couplers spaced apart and overlaid on a top surface of the optically transparent substrate, and wherein the waveguide image combiner corresponds to three or more angular ranges.
However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). Among the benefits of providing a third optically transparent having a third pair of incoupling and outcoupling couplers as claimed includes extending the range of angles accepted by the combiner, and/or providing a higher quality image.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveguide image combiner of Weiss and Yamada by providing three or more stacked optically transparent substrates, each optically transparent substrate comprising a pair of incoupling and outcoupling couplers spaced apart and overlaid on a top surface of the optically transparent substrate, and wherein the waveguide image combiner corresponds to three or more angular ranges, in order to extend the range of angles accepted by the combiner, and/or provide a higher quality image.
  	Regarding claim 16, Weiss discloses a method of producing a waveguide image combiner, the method comprising: a. defining a total angular output range along a first axis, which is segmented into a plurality of adjacent angular output ranges (see Fig. 23A: α1 & α2); b. providing a plurality of optically transparent substrates having top and bottom surfaces, the substrates aligned and stacked with each other such that the top and bottom surfaces of the substrates are substantially parallel (Fig. 23A: 1170 & 1176 – light guides), wherein each substrate comprises a pair of couplers, comprising an incoupler and an outcoupler, spaced apart on the top surface of the substrate (see Fig. 23A), wherein a first pair of couplers is configured for a first light transmission according to a first angular range and a second angular range (Fig. 23A: 1166 & 1168 – input & output BTEs, configured for α1 & α2), and wherein a second pair of couplers is configured for a second light transmission according to the second angular range (Fig. 23A: 1172 & 1174 – input & output BTEs, configured for α2).
	Weiss neither teaches nor suggests each coupler comprises one or more volume holographic optical elements (VHOEs) overlaid on a surface of a respective substrate and each of the VHOEs comprise one or more gratings, wherein each grating corresponds to a color range.
However, Yamada discloses a waveguide image combiner comprising incoupling & outcoupling VHOEs overlaid on a surface of a substrate (Fig. 3: 31 & 32 – first & second diffraction portions; para [0109]: volume hologram), wherein each VHOE comprises one or more gratings (a volume hologram is seen to be a grating; Yamada para [0021]: VHOE has a diffraction efficiency), and each grating corresponds to a color range (para [0022]: wavelength bands). Among the benefits of this modification includes achieving a bright, high-quality image (para [0109]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveguide image combiner of Weiss such that each coupler comprises one or more volume holographic optical elements (VHOEs) overlaid on a surface of a respective substrate and each of the VHOEs comprise one or more gratings, wherein each grating corresponds to a color range, as taught by Yamada, in order to achieve a bright, high-quality image.
	The Weiss-Yamada combination is seen to further disclose c. recording a holographic pattern which corresponds to an angular output range on each grating such that no two gratings within a coupler which have the same angular range correspond to neighboring color ranges in the electromagnetic spectrum (see Weiss Fig. 23A: each coupler has a corresponding angular output range; each coupler is seen to comprise a single grating, such that no two gratings within a coupler correspond to neighboring color ranges as claimed. To the extent Yamada teaches VHOEs, a step of recording a holographic pattern is seen to be taught, as this would be required to produce a VHOE; see also Yamada para [0116]: recording interference stripes).
	Regarding claim 17, Weiss and Yamada disclose defining the total angular output along the first axis comprises defining the total angular output along a horizontal axis (see Weiss Fig. 23A).  
Claims 7 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. in view of Yamada et al., further in view of Levola (US 2011/0096401 A1, cited previously).
Weiss, Yamada and Levola disclose waveguide-based displays. Therefore, they are analogous art.
Regarding claim 7, Weiss and Yamada neither teach nor suggest an image expander configured to expand an angular output range which is perpendicular to the first angular range, the image expander disposed on the top or bottom surface of each optically transparent substrate between the incoupling and outcoupling VHOEs.  
However, Levola discloses a waveguide image combiner comprising an image expander configured to expand an angular output range which is perpendicular to the first angular range (Fig. 4a: 24 – intermediate diffractive element; para [0013]: two-dimensional exit pupil expansion), the image expander disposed on the top or bottom surface of each optically transparent substrate between incoupling and outcoupling elements (see Fig. 4a). Among the benefits of this modification includes providing a two-dimensionally expanded exit pupil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveguide image combiner of Weiss and Yamada by providing an image expander configured to expand an angular output range which is perpendicular to the first angular range, the image expander disposed on the top or bottom surface of each optically transparent substrate between the incoupling and outcoupling VHOEs, as taught by Levola, in order to provide a two-dimensionally expanded exit pupil.
Regarding claim 18, Weiss and Yamada neither teach nor suggest each optically transparent substrate additionally comprises an image expander configured to expand an angular output range along a second axis which is perpendicular to the first axis.  
However, Levola discloses a waveguide image combiner comprising an image expander configured to expand an angular output range along a second axis which is perpendicular to a first axis (Fig. 4a: 24 – intermediate diffractive element; para [0013]: two-dimensional exit pupil expansion). Among the benefits of this modification includes providing a two-dimensionally expanded exit pupil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Weiss and Yamada such that suggest each optically transparent substrate additionally comprises an image expander configured to expand an angular output range along a second axis which is perpendicular to the first axis, as taught by Levola, in order to provide a two-dimensionally expanded exit pupil.
Regarding claim 19, Weiss, Yamada and Levola disclose expanding the angular output range along the second axis comprises expanding the angular output range along a vertical axis (see Weiss Fig. 23A & Levola Fig. 4a: as Weiss’s first axis is a horizontal axis, the second axis would be a vertical axis).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. in view of Yamada et al., further in view of Akutsu et al. (US 2009/0303212 A1, previously cited).
	Weiss, Yamada and Akutsu disclose waveguide-based image displays. Therefore, they are analogous art.
	Regarding claim 8, Weiss and Yamada neither teach nor suggest each VHOE comprises a plurality of gratings corresponding to a plurality of color ranges.  
	However, Akutsu discloses a waveguide image combiner comprising a plurality of VHOEs, wherein each VHOE comprises a plurality of gratings corresponding to a plurality of color ranges (see Akutsu Fig. 4 & para [0067]). Among the benefits of this configuration includes improving the diffraction efficiency of each VHOE across the plurality of color ranges.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveguide image combiner of Weiss and Yamada such that each VHOE comprises a plurality of gratings corresponding to a plurality of color ranges, as taught by Akutsu, in order to improve the diffraction efficiency of each VHOE across the plurality of color ranges.
Claims 9 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. in view of Yamada et al., further in view of Border et al. (US 2016/0131912 A1, previously cited).
Weiss, Yamada and Border disclose waveguide-based image displays. Therefore, they are analogous art.
Regarding claim 9, Weiss and Yamada neither teach nor suggest the light from the light engine has a bandwidth of between 10 nm and 40 nm per color.  
However, Border discloses a waveguide image combiner in which the light from a light engine has a bandwidth of between 10 nm and 40 nm per color (para [0716]). Among the benefits of this modification includes minimizing the diffraction of light from the environment to improve the display quality.  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveguide image combiner of Weiss and Yamada such that the light from the light engine has a bandwidth of between 10 nm and 40 nm per color, as taught by Border, in order to minimize the diffraction of light from the environment to improve the display quality.  
Regarding claim 15, Weiss and Yamada neither teach nor suggest the light from the light engine has a bandwidth of between 10 nm and 40 nm per color.  
However, Border discloses a waveguide image combiner in which the light from a light engine has a bandwidth of between 10 nm and 40 nm per color (para [0716]). Among the benefits of this modification includes minimizing the diffraction of light from the environment to improve the display quality.  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the waveguide image combiner of Weiss and Yamada such that the light from the light engine has a bandwidth of between 10 nm and 40 nm per color, as taught by Border, in order to minimize the diffraction of light from the environment to improve the display quality.  
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 20 is allowable for at least the reason “each green grating, red grating, and blue grating corresponds to a different angular range of the same coupler,” as set forth in the claimed combination.
Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872